Title: To Benjamin Franklin from the Marquise de Lafayette, [August 24 or 26] 1781
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


paris ce Dimanche 24 [August 24 or 26, 1781]
Mde. De La fayette offre ses tendres hommages, a monsieur franklin, elle a fait sa commission pour Mr. D’aguesseau, qui La assurée que Laffaire de m. Alexander, seroit jugée la semaine prochaine. Mde. De La fayette prie monsieur franklin de recevoir Lassurance des voeux bien sinceres, quelle forme pour Le suçcés dune affaire qui L’interesse. Elle Lui demande, a son tour, La permission, de Lui en reccommander une, qu’on dit etre fort interessante, et pour Laquelle on La prié de solliciter vivement ses bontés. Le memoire qu’elle joint ici, expose Le sujet de La demande, et mde. De La fayette na rien a y ajouter, que Lassurance du vif intêret quelle y prend et de La recconnoissance que Lui inspireront Les bontés de monsieur franklin, dans cette circonstance il sçait combien elle est touchée de celle qu’il veut bien lui temoigner, et combien elle y met de prix. Elle Le supplie de pardonner son importunité.
 
Notation: Mde. De la Fayette
